188 F.2d 366
HUGO V. LOEWI, Inc., a Corporation, Appellant,v.Fred GESCHWILL, Appellee.
No. 12440.
United States Court of Appeals Ninth Circuit.
April 18, 1951.

Kerr & Hill, Robert M. Kerr and Stuart W. Hill, all of Portland, Or., for appellant.
Roy F. Shields, Randall B. Kester and William E. Dougherty, all of Portland, Or., for appellee.
PER CURIAM.


1
Before MATHEWS, BONE and POPE, Circuit Judges.


2
The petition for rehearing is denied.


3
POPE, Circuit Judge.


4
I think that a rehearing should be granted upon the question of the measure of damages.